THE THIRTEENTH COURT OF APPEALS

                                   13-20-00290-CR


                                     Ex parte S.H.


                                   On Appeal from the
                    54th District Court of McLennan County, Texas
                         Trial Court Cause No. 2020-558-C2A


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

May 6, 2021